DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July 2022.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
detection unit;
acquisition unit;
creation unit; and
generation unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the highest density characteristic for each nozzle from the plurality of acquired nozzle row characteristics" and “the highest density for each nozzle”. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueshima (U.S. 20120050377 A1).
Ueshima discloses, with regards to claim:
10. An image processing apparatus for an image forming apparatus that performs printing on a printing medium by using a print head comprising a nozzle row in which a plurality of nozzles ejecting ink is arrayed in one direction, the image processing apparatus comprising: 
a detection unit configured to detect a non-ejectable nozzle that cannot eject ink normally among nozzles configuring the nozzle row ( [0111], element 190, [0264] ); 
an acquisition unit configured to acquire a nozzle row characteristic indicating a characteristic of each nozzle based on a scanned image of a first chart including a plurality of patches, which is output from the image forming apparatus ( [0111], [0110] )
a creation unit configured to create a template indicating influence exerted by the non-ejectable nozzle based on a scanned image of a second chart including a plurality of patches, which is output from the image forming apparatus [0109]; and 
a generation unit configured to generate density correction information for reducing density unevenness in the printing, wherein 
the first chart [0111] and the second chart (fig. 2, [0121], [0148] ) include a plurality of patches having different tones and extending in a direction of the nozzle row, 
each patch of the second chart includes at least a portion in which a dot is not formed at a position corresponding to a specific nozzle in the nozzle row [0121], and 
the generation unit: - 50 -10202888US01 
acquires the nozzle row characteristic including the influence of the non-ejectable nozzle by applying the template in accordance with a position of the non-ejectable nozzle detected by the detection unit to the nozzle row characteristic acquired by the acquisition unit; and 
generates density correction information that specifies an output tone value for implementing a target density for an input tone value for each nozzle based on the acquired nozzle row characteristic including the influence of the non-ejectable nozzle [0117].  
11. The image processing apparatus according to claim 10, wherein the generation unit: 
acquires the nozzle row characteristic including the influence of the non-ejectable nozzle detected by the detection unit by adding the template to the nozzle row characteristic acquired by the acquisition unit; and 
generates the density correction information from the acquired nozzle row characteristic [0117].
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896